This is an appeal from the county court of San Saba county. The transcript was filed in the Court of Civil Appeals at Austin, Texas, on May 9, 1917. On order of the Supreme Court, the case was transferred to and filed in this court on November 22, 1917. There are no briefs filed by appellant, nor is there a showing that a copy of appellant's brief was filed in the trial court, or a waiver of such filing. Appellees filed a motion herein to dismiss the appeal for failure to file briefs.
The motion is sustained, and the appeal is dismissed.